Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2019                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159227
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re CURRY, Minors.                                              SC: 159227                         Elizabeth T. Clement
                                                                    COA: 343669                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    Oakland CC Family Division:
                                                                    2016-847120-NA

  _______________________________________/

          On order of the Court, the application for leave to appeal the February 12, 2019
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  holding that the circuit court did not clearly err in finding that statutory bases for
  termination were supported by “clear and convincing” evidence and that termination of
  the respondent-father’s parental rights was in the best interests of the children. We
  REMAND this case to the Court of Appeals, which, while retaining jurisdiction, shall
  remand this case to the Oakland Circuit Court, Family Division. The remand to the
  circuit court shall direct that court to reconsider its November 14, 2017 opinion and order
  holding that the petitioner established statutory bases for termination and its April 12,
  2018 order terminating the respondent-father’s parental rights. On reconsideration, the
  circuit court shall apply the “clear and convincing” evidentiary standard to the allegation
  of sexual abuse against the respondent-father. See MCL 712A.19b(3)(b)(i), (b)(ii), (g),
  and (j). See also MCR 3.977(E); In re Trejo Minors, 462 Mich. 341, 355 (2000). The
  circuit court may, in its discretion, receive proofs or hold an evidentiary hearing. The
  circuit court shall be directed to forward to the Court of Appeals a written opinion
  addressing the statutory bases for termination and, if necessary, the decision to terminate
  parental rights, within 42 days of the Court of Appeals remand order. In light of our
  resolution of this issue, it is unnecessary to address the respondent-father’s remaining
  issues.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2019
         d0501p
                                                                               Clerk